 In the Matter of HAWLEY & HOOPS,INC.,EMPLOYERandINTER-NATIONALUNION OFOPERATING ENGINEERS,LOCAL #30, AFL,PETITIONERCaseNo. 2-RC-9M.-Decided May4,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Daniel J.Sullivan, hearing officer of the National Labor Relations Board.Thehearing officer's ruling made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in this case, the Board 1 finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization claiming to representcertain employees of the Employer.3.The question concerning representation :Since May 1, 1947, when it was certified as the representative forthe Employer's production and maintenance employees,2 the Candy& Confectionery Workers Union, Local #452, AFL, herein calledLocal 452, has entered into several contracts with the Employer,the last of which was entered into on March 1, 1948, and is to expireon November 30, 1949. The contracting union was served withnotice of the hearing but did not intervene.3The Employer movedto dismiss the petition on the ground that the current contract withLocal 452 presents a bar to the present proceeding.The current con-tract excludes from its coverage "personnel employed in departmentsor job classifications over which some other union has jurisdiction."The Petitioner contends that the employees it seeks to representfall within this exemption.However, we need not resolve the con-flict in evidence relating to the scope and purpose of the exemption.1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman'Heizog and Members Houston and Murdock].sCase No. 2-R-7246.eWe do not regard the failure of the contracting union to intervene as a disclaimer ofinterest in representation of the employees involved in this proceeding.SeeMatter ofGabrielSteel Company,80 N. L.R. B. 1361.83 N. L.R. B., No. 50.371 372-DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe current contract provides in pertinent part as follows :Union Shop. Second : Whenever the company shall requireadditional employees within the bargaining unit covered hereby,itwill give full consideration to the members of the union foremployment.Should the union be unable to furnish competentworkers within 24 hours after request therefor, is made, thecompany may employ other than union members. New em-ployees shall be deemed temporary employees until they havebeen on a trial basis for a period from (sic) four weeks. Suchnew employees shall make application for membership in theUnion within thirty days after commencement after (sic) em-ployment..However, it shall be the privilege of all Union mem-bers to refuse to work with non-union members, and such refusalshall not be considered a violation of the contract signed betweenthe comany and the Union.a).The Employer shall be entitled to a trial period of fourweeks for all new employees and the said probationary employeesmay be discharged without reason being assigned therefor.Discharges.Ninth : No member of the Union may be dischargedexcept for proper cause, provided, however, that within 48 hoursthe Employer shall notify the Union by mail of the discharge ofany employee who is a member of the Union, setting forth thereasonstherefor.The clear effect of these provisions of the contract is to require thatthe Employer give preferential treatment in the hire of employees tothose who are members of the contracting union.These provisionsthus go beyond the limited "union shop" permitted, under certaincircumstances, by Section 8 (a) (3) of the amended Act, and are thusillegal without regard to whether their execution was authorized byan election conducted under Section 9 (e) of the Act .4 It is admittedthat no such election was requested or held.Under these circum-stancesthe contract cannotserve as abar to the present proceeding.5We find that a question affecting commerce exists concerning therepresentation of certain employes of the Employer, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner requests a unit consisting of all operatingengineersand has asserted- itswillingnessto include within that unit the coal'tender, the single other worker employed at the present time in the4Matter or American Export Lines, Inc.,81 N. L It. B1370.cCf.Matter of C. Hager&Sons Hinge Manufacturing Company,80 N. L. It. B. 163;Matter of General Electric Company(Plastics Division),81 N. L. R. B. 476.'The factthat no employee has been discharged pursuant to this provision is immaterial.Id.;Matter of Hughes AircraftCo., 81 N. L. It. B. 867. HAWLEY & HOOPS, INC.373boiler and furnace area.The Employer contends that the only ap-propriate unit is an over-all production and maintenance unit.The operating engineers are licensed engineers responsible for theproper operation of the boilers, furnaces,' pumps, conduits, and gaugeswhich furnish hot water, heat, and steam for the entire plant.Theywork only in the basement in and around the boilers and gauges andno other employees perform any similar functions.The coal tender.is an unskilled laborer whose function is to heave coal into the fur-,naces which fire the boilers.These employees comprise a typicalboiler room group with common interests separate from those of theother production and maintenance employees, sufficient to constitutethem a separate appropriate unit .6Accordingly, we find the following employees of the Employermay constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act : all operatingengineers and coal tenders at the Mulberry Street, New York City,candy factory, excluding all other employees and supervisors as de-fined in the Act.However, we shall make no final unit determination at this time,but shall be guided in part by the desires of these employees as ex-pressed in the election hereinafter directed.If a majority vote forthe Petitioner, they will be taken to have indicated their desire to con-stitute a separate appropriate unit.If a majority vote for the Candy& Confectionery Workers Union, Local #452, AFL, they will betaken to have indicated their desire to continue in the present produc-tion and maintenance unit.7DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the voting group described in paragraph numbered 4,above, who were employed during the pay-roll period immediately6Matter of Swift &Co., 81 N. L. R. B. 333 ;Matter of Crocker, Burbank &Co, 80N. L. R. B. 774.7Although Local #452 did not appear at the hearing,in view of its presentcontractualrelationshipwiththe Employer,we shall accord it a place on the ballot.SeeMatter ofMoore-Eastwood& Company, 71N. L. R B. 591, 593. If Local #452 does not wish toparticipatein this election,however,itmaywithdrawfrom the ballot by informing theRegional Director for the Second Region to that effect within 10 days after the issuanceof this Decision and Direction of Election.844840-50-vol. 83;, 25 374DECISIONSOF NATIONALLABOR RELATIONS BOARDprecedingthe date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacationor temporarily laid off, but excluding those employeeswho have sincequit or been discharged for cause and have not beenrehired or reinstatedprior to the date of the election, and also exclud-ing employees.on strikewho are not entitled to reinstatement, todeterminewhether theydesire tobe represented, for purposes of col-lective bargaining,by International Union of OperatingEngineers,Local#30, AFL, or by Candy & Confectionery Workers Union, Local#452, AFL,or by neither.